   Case 3:19-cv-17272-MAS-ZNQ Document 131 Filed 11/23/20 Page 1 of 2 PageID: 1606

                     MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                       ATTORNEYS AT LAW


                                                 1300 MOUNT KEMBLE AVENUE
                                                        P.O. BOX 2075
                                              MORRISTOWN, NEW JERSEY 07962-2075
                                                        (973) 993-8100
                                                   FACSIMILE (973) 425-0161

     THOMAS R. CURTIN
     Direct Dial: (973) 401-7117
     tcurtin@mdmc-law.com




                                                             November 23, 2020


     VIA ECF

     Hon. Michael A. Shipp, U.S.D.J.
     Clarkson S. Fisher Federal Building
      and U.S. Courthouse, Room 5000
     402 E. State Street
     Trenton, New Jersey 08608

                Re:         UMG Recordings, Inc. et al. v. RCN Telecom Services, LLC et al.
                            Civil Action No. 19-17272 (MAS) (ZNQ)

     Dear Judge Shipp:

             This firm, along with our co-counsel Jenner & Block LLP and Stein Mitchell Beato &
     Missner LLP, represents Plaintiffs/Counterclaim Defendants (“Plaintiffs”) and Counterclaim
     Defendant Recording Industry Association of America, Inc. (“RIAA”) in the referenced matter.
     We write to request a one-week extension of time for Plaintiffs and RIAA to file reply papers in
     further support of their pending Motion to Dismiss Counterclaims (ECF No. 122), from
     December 14, 2020 to December 21, 2020.

             Plaintiffs and RIAA filed their Motion to Dismiss Counterclaims on November 6, 2020,
     with a motion return date of December 7, 2020. On November 12, 2020, Defendants filed a
     letter pursuant to Local Civil Rule 7.1(d)(5) adjourning the motion to the next motion date on
     December 21, 2020. The adjournment extended Defendants’ time to file opposition to the
     motion for two weeks, from November 23, 2020 to December 7, 2020, giving them over four
     weeks since the filing of our motion to prepare opposition papers.

            Plaintiffs and RIAA’s reply papers are currently due December 14, 2020. Defendants
     have consented to a one-week extension of that due date. We respectfully request the Court’s
     approval of that extension.




NEW JERSEY     NEW YORK        PENNSYLVANIA   CONNECTICUT   MASSACHUSETTS   COLORADO   DELAWARE   FLORIDA   RHODE ISLAND
Case 3:19-cv-17272-MAS-ZNQ Document 131 Filed 11/23/20 Page 2 of 2 PageID: 1607

           MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

  Hon. Michael A. Shipp, U.S.D.J.
  November 23, 2020
  Page 2




        We have included a “So Ordered” provision at the end of this letter in the hope that this
 extension is acceptable to the Court.

                                               Respectfully yours,

                              MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                               s/ Thomas R. Curtin

                                               THOMAS R. CURTIN

 cc:    All Counsel (via ECF and e-mail)




        SO ORDERED this _____ day of November, 2020.



                                              _____________________________________
                                              HON. MICHAEL A. SHIPP
                                              United States District Judge
